Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	1.	This action is in response to the application filed on September 21, 2020. Claims 1-52 are pending. Claims 1-52 represent SYSTEMS, APPARATUS, AND METHODS FOR SCALABLE LOW-LATENCY VIEWING OF BROADCAST DIGITAL CONTENT STREAMS OF LIVE EVENTS, AND SYNCHRONIZATION OF EVENT INFORMATION WITH VIEWED STREAMS, VIA MULTIPLE INTERNET CHANNELS.
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-14, drawn to a system for controlling a plurality of viewer client devices to receive first digital content…

II.    Claim 15-21, drawn to a method for providing, to a first client device, first event information germane to a first event…

III.    Claim 22-28, drawn to a method for controlling a first viewer client device to display a video relating to a first event together with first event information germane to the first event…

IV. Claims 29-52, drawn to a method comprising transmitting firs instruction to a first client device that includes at least one first display to cause the at least one first display of the first client device to render a first video…
The inventions are distinct, each from the other because of the following reasons:
Inventions I-II are all related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I and II has separate utility such as a control server to periodically retrieve, via the internet, the first event information germaine and transmitting the first event information to at least the first client device via a first persistent event information... See MPEP § 806.05(d).

Inventions I-III are all related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I and III has separate utility such as a control server to periodically retrieve, via the internet, the first event information germaine and transmitting at least one first instruction to the first viewer client device to cause the first viewer client device to receive a first copy of a first stream of digital content... See MPEP § 806.05(d).



Inventions II-III are all related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II and III has separate utility such as transmitting the first event information to at least the first client device via a first persistent event information and transmitting at least one first instruction to the first viewer client device to cause the first viewer client device to receive a first copy of a first stream of digital content... See MPEP § 806.05(d).

Inventions II-IV are all related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II and IV has separate utility such as transmitting the first event information to at least the first client 

Inventions III-IV are all related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination III and IV has separate utility such as transmitting at least one first instruction to the first viewer client device to cause the first viewer client device to receive a first copy of a first stream of digital content and transmitting firs instruction to a first client device that includes at least one first display to cause the at least one first display of the first client device to render a first video... See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Croups I-IV would each require each different search, therefore would be a burden if restriction is not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EL HADJI M SALL/Primary Examiner, Art Unit 2457